El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
El presente caso es un recurso de apelación contra una sen-tencia de la Corte de Distrito de San Juan, sección segunda, que declaró sin lugar una demanda establecida por Rafael Burgos contra Andrés Báez, sobre cobro de pesos. En la de-manda se alega' que Báez debía y debe a Burgos la suma de $5Jl.70 procedente de diversas cantidades de dinero que le prestara en distintas épocas y de algunas provisiones que *632le diera para el sostenimiento de su familia. Que a conse-cuencia de esa deuda el demandante y el demandado celebra-ron un acto de conciliación ante el juez municipal de Baya-món el 18 de abril, y en ese acto reconoció Báez deber a Bur-gos la expresada cantidad y ofreció pagarle con cierta estan-cia que posee en Bayamón, que se tasaría por peritos y con su importe se cobraría Burgos su deuda y devolvería la diferencia a Báez. Que no pudo cumplirse tal convenio, porque el demandado no designó perito tasador; y que el demandante no lia podido aún cobrar su crédito en forma alguna, habiendo sólo recibido del demandado 32 almudes de café, que valen $22.16, a cuenta de la deuda.
La demanda termina suplicando que se dicte sentencia or-denando al demandado que entregue la finca descrita en la demanda para el pago de la deuda en la forma convenida, o bien que pague al demandante en metálico la deuda recla-mada, intereses y costas.
El demandado opuso a la demanda excepciones previas que fueron declaradas sin lugar y entonces archivó su contes-tación alegando, en resumen, que la corte de distrito no tenía jurisdicción; que “si alguna vez debía al demandante, ha mu-cho tiempo que le ha pagado tocio lo que le debía”; “que si es verdad que el demandante y él celebraron un acto de concilia-ción ante el juez municipal de Bayamón el 18 de abril de 1901, desde entonces el demandado no ha hecho nada para hacer efectivo dicho acto de conciliación, y, que por lo tanto, no tiene ahora ningún derecho,” y que la finca a que se refiere la demanda, pertenecía a la sociedad conyugal y ahora ha-biendo muerto su esposa, una hija suya tiene interés en la misma.
La cuestión de jurisdicción alegada por el demandado ca-rece de fundamento. En la demanda se reclama 541 dollars y en tal virtud la jurisdicción original de la corte de distrito para conocer del caso, quedó establecida claramente de acuer-do con la ley. i
Resuelta esta cuestión previa, procederemos a considerar *633y resolver una de las excepciones del demandante y apelante, que, a nuestro juicio, levanta la cuestión fundamental envuel-ta en este recurso.
En el acto de la vista, el demandante presentó prueba para olemostrar que el original del acto de conciliación alegado en la demanda, se había perdido, e introdujo entonces una copia .simple del mismo. La parte demandada se opuso a la admi-sión de la prueba y la corte se negó a admitirla no obstante creer que se había probado la pérdida del original, por que de la copia no resultaba que el demandado, que también como demandado aparecía interviniendo en el acto de conciliación, hubiera firmado, o que no sabiendo firmar, lo hubiera hecho a su ruego un testigo, tal como disponía el artículo 471 de la antigua Ley de Enjuiciamiento Civil.
La admisión de esta prueba era y es de gran importancia para el demandante y apelante, dada la alegación de pres-cripción hecha por el demandado y apelado, y habiendo lle-gado a la conclusión de que el original del acto de conciliación se había perdido, al no admitir prueba subsidiaria de dicho acto, es evidente que la corte de distrito infringió el artículo 24 de la ley de evidencia.
En 18 de abril de 1901, fecha en que se alega celebrado el acto de conciliación, ya estaba en todo su vigor la orden general número 118, serie de 1899, que había variado fundamental-mente el procedimiento civil en Puerto Rico. Los actos pre-vios de conciliación dejaron de ser necesarios para el ejerci-cio de las acciones civiles y las prescripciones de la antigua ley de enjuiciamiento civil sobre la materia, quedaron virtual-mente derogadas.
Siendo esto así, el acto de conciliación que se alega cele-brado en este caso, carece de fuerza como tal y no es necesario investigar si se celebró o nó con todas las solemnidades que la ley exigía; pero si se demuestra que es cierto que dos per-sonas acudieron ante un juez, hallándose además presentes el secretario del juzgado y dos llamados hombres huenos, y una de dichas personas reconoció deber a la otra una determinada *634cantidad de dinero y tal reconocimiento se consignó por es-crito, no es posible impedir que se presente prueba sobre tal acto, prueba cuyo valor apreciará luego el juez al dictar la. sentencia que proceda en justicia.
El acto no tendrá la fuerza de un convenio hecho constaren documento público, pero si su realidad se demuestra cum-plidamente, constituirá a lo menos el reconocimiento de una. deuda líquida hecha constar en documento privado, y la acción que compete al acreedor para cobrar la deuda, será clara-mente la personal que sólo prescribe a los quince años. (Art.. 1963 del Código Civil antiguo y 1865 del Código Civil revi-sado.)
En tal virtud y habiendo examinado cuidadosamente la. forma en que aparece redactada la contestación y las demás circunstancias de este caso, opinamos que debe revocarse la. sentencia apelada y ordenarse la celebración de un nuevo jui-cio, en el cual se permita a las partes probar sus alegaciones, con entera amplitud y de acuerdo con la ley.

Revocada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary y Wolf.
El Juez Asociado Sr. Aldrey, no tomó parte en la resolu-ción dé este caso.